



Exhibit 10.37




[FM Services Letterhead]










October 21, 2003










Mr. J. Bennett Johnston, Jr.

1317 Merrie Ridge Road

McLean, Virginia 22101




Dear Mr. Johnston:




The purpose of this letter is to confirm the automatic renewal of your
Consulting Agreement with FM Services Company dated January 7, 1997, as amended
(The “Agreement”).




Your contract will renew for an additional one-year period beginning January 1,
2004 and ending December 31, 2004.  All other terms and conditions of the
Agreement between you and FM Services shall remain the same.




Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this letter and returning
one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman of the Board and President

FM Services Company




AGREED TO AND ACCEPTED:







BY:

/s/ J. Bennett Johnston, Jr.




J. Bennett Johnston, Jr.







DATE:

November 3, 2003













